Citation Nr: 0211136	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-07 647	)	DATE
	)
	)



THE ISSUE

Whether a Board decision issued in February 1950 denying a 
compensable rating for varicose veins of the right leg for 
the period from August 4, 1946, to May 19, 1949, was clearly 
and unmistakably erroneous.



APPEARANCE AT ORAL ARGUMENT

Veteran and spouse.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



FINDINGS OF FACT

1.  The veteran, who is the moving party in this matter, 
served on active duty from November 1945 to August 1946. 

2.  The Board denied a compensable rating for varicose veins 
of the right leg for the period from August 4, 1946, to May 
19, 1949, by decision dated in February 1950.

3.  The veteran alleges that there was clear and unmistakable 
error (CUE) in the 1950 Board decision.

4.  The veteran has failed to clearly and specifically set 
forth alleged CUE in the February 1950 Board decision and why 
the result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion is dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted numerous written documents alleging 
CUE in the adjudication of his claim for compensation 
resulting from varicose veins in the late 1940's and early 
1950's.  He has asserted that such error was present in a 
June 1946 rating action that awarded a 10 percent rating from 
May 20, 1949.  The veteran has also alleged CUE in a February 
1950 Board action that denied a compensable evaluation for 
varicose veins of the right leg from August 4, 1946, to May 
19, 1949.  The allegation as to CUE in the 1950 Board 
decision is the subject of this decision.  The Board, in a 
separate decision to be issue simultaneously with this 
decision, addresses the issue of CUE in the RO's rating 
decision of June 1946.


Factual Background.  Historically, the record reflects that 
the veteran entered military service in November 1945.  
Induction records reflect that he had not completed high 
school and had run a farm for 6 months, taking care of 
chickens, ducks, and all repair work on the farm.  When he 
was examined for service in November 1945, he reported a 
history of frequent headaches.  

Shortly after the veteran entered service, he was seen for 
complaints of headaches, nausea and dizzy spells which he had 
had since a head injury at 4 or 5 years of age.  It was 
reported that he had been drafted and was then attending 
bakers and cooks school.  A report of a neuropsychiatric 
examination dated in November 1945 reflects that the veteran 
had had headaches and dizzy spells constantly since age 5.  
He was "sickly" and had been unable to attend school or work 
regularly.  His family cared for him in a solicitous manner.  
At times he felt faint and caught himself to keep from 
falling.  He was also bothered by a lot of nausea with 
occasional vomiting.  His symptoms had not changed much in 
the past 6 months.  At that time he was hit on the head but 
was not unconscious.  Diagnoses were (1) neurotic traits and 
(2) Possible epilepsy.  He was referred for EEG testing.  EEG 
testing in December 1945 was negative.  The report of the 
psychiatric consultation reflects that the veteran had many 
family difficulties and felt he could help his family if he 
got out of the Army since his father was disabled.  In 
December 1945 it was reported that physical and 
neuropsychiatric examinations showed that the veteran was fit 
for work as a cook.  The diagnosis was immaturity syndrome, 
emotional instability.  

Service medical records reflect that in April 1946 the 
veteran was hospitalized for several days for acute 
tonsillitis.  In June 1946, when he was seen for a blister on 
his foot, incipient varicose veins on his right leg were 
noted and he was referred to the surgical clinic for early 
attention to the varicosities.  An opinion was requested as 
to whether it was time to inject or ligate as a prophylactic 
measure.  When the veteran was seen later in June 1946, a 
consultant at the surgical clinic noted that the veteran did 
not desire venous ligation at that time.  

In July 1946 the veteran was seen for complaints of pain in 
his right lower leg, which was worse after exercise and 
prolonged standing.  Moderate varicose veins in the right 
lower leg were noted and when the veteran was again seen at 
the surgical clinic it was reported that the varicose veins 
in the veteran's right leg were apparently getting larger 
even while the veteran was performing duties which did not 
require prolonged standing or walking.  The surgeon noted 
that the veteran did not wish to have a ligation but that his 
veins could probably be treated successfully with a ligation 
and subsequent injections.  

The veteran was examined for separation from service in 
August 1946.  The record of physical examination reflects 
that item number 18, entitled "Varicose Veins," was annotated 
as "None."  The veteran was released from service on August 
3, 1946.  The reason for the separation was listed as 
"Dependency."

The veteran filed a claim for VA compensation in June 1947.  
The veteran listed "varicose veins" as the disability for 
which he was seeking compensation.  He reported that he had 
received treatment from Dr. Schatzberg for "Childhood 
diseases," but did not indicate that he had received any 
treatment since his release from service for varicose veins.  
He reported that he was unemployed and indicated that his 
only income consisted of $80 per month veteran's readjustment 
allowance.

The veteran's claim was initially denied by VA in August 
1947, apparently because the discharge examination was 
negative for varicose veins.

In a statement received in October 1947, the veteran reported 
that he was enrolled for training under the "G.I. bill."  A 
subsequent communication from Lincoln Technical Institute 
reflects that the veteran discontinued training in March 
1948.

In a letter dated in December 1948, the veteran reported that 
he had located service medical records which showed that he 
had been treated for varicose veins.  He stated that the 
varicose veins were a great handicap in looking for a job as 
most manual labor required a lot of standing.

A report of physical examination reflects that the veteran 
was examined by VA for disability evaluation purposes on May 
20, 1949.  The examiner reported that the veteran, who was 
then 22 years of age, worked as a chauffeur at $55 per week 
and had done so since discharge.  He had received no medical 
treatment.  Under the section entitled "Present complaint 
(subjective symptoms, not diagnosis)," the physician wrote 
that the veteran stated that his right leg was tight when he 
stood too long.  Examination revealed that the veteran's 
general appearance, nutrition, muscular development, 
carriage, and posture were all "good," and his gait was 
normal.  His nervous system, including his mentality and 
emotional reactions, was found to be normal.  General medical 
examination was negative.  Surgical examination revealed no 
varicose veins on the left leg.  The varicose veins on the 
right leg were described as moderate, with moderate 
sacculations 3/8" in diameter, involving an area of 3 x 4 
inches.  The physician reported that there was no ulceration, 
swelling, edema, blanching on elevation, or cyanosis on 
dependency.  Arterial pulsations were normal.  Trendelenburg 
and Perthes tests were negative.  The diagnosis was varicose 
veins, right leg with sacculations mildly symptomatic.

A rating decision dated in June 1949, signed by a physician 
and 2 rating specialists, contains the following information:

Suspended claim.  Service connection is 
based on additional A.G.O. records, 
indicating appearance of varicosities in 
service.  Compensable rating is based on 
VA findings of varicosities, right leg, 
involving area 3 x 4 inches, with 
moderate sacculations.

The rating decisions reflects that the varicose veins, right 
leg, were rated under Diagnostic Code 7120 as 0 percent 
disabling from August 4, 1946, to May 19, 1949, and as 10 
percent disabling from May 20, 1949.

In a letter dated in October 1949, the veteran requested that 
the award of compensation for varicose veins be adjusted to 
pay him benefits prior to May 1949.

In October 1949, the RO denied the veteran's request for 
retroactive benefits, noting that the examination report at 
the time of discharge from service did not disclose any 
varicosities and that the examination held on May 20, 1949 
was the first time medical evidence was received tending to 
show a compensable disability.

In an appeal dated in October 1949 the veteran stated that he 
was appealing "for compensable rating from date of discharge, 
3 August, 1946."  The veteran contended that VA should have 
examined him in connection with his application in June 1947 
and that the disability found on examination in May 1949 
"certainly must have been in evidence on any date from date 
of discharge to present."

By decision dated in February 1950, the Board considered the 
veteran's appeal for a compensable rating for varicose veins, 
right leg, for the period from the date of discharge to May 
19, 1949.  The Board noted that service medical records show 
that in June 1946 a consultation was requested, when the 
following question was asked:  "Is it time to inject or even 
ligate yet, as prophylactic measure?"  The Board also noted 
that when the veteran was examined on August 2, 1946, prior 
to his release from active duty, examination did not disclose 
varicose veins.  The Board stated the following:

It is pertinent to point out that the 
evidence does show that the veteran had 
mild varicose veins in right leg in June 
1946.  Evidently this condition was of 
minimal degree as a medical officer 
requested a consultation regarding the 
feasibility of injection or ligation as a 
prophylactic measure.  However, the 
consulting specialists stated that the 
veteran did not desire venous ligation at 
that time.  When the veteran was examined 
in August 1946, prior to release from 
active service, no varicosities were 
noted.  It is the decision of the Board 
that the evidence does not warrant a 
compensable rating of ten per cent (10%) 
or more prior to the date the veteran was 
examined by this Administration on May 
20, 1949.  Accordingly, the appeal for a 
compensable rating of ten per cent (10%) 
or more prior to that date is not 
warranted.  The appeal is denied.

In statements dated in August 1998 and thereafter, including 
his testimony before the RO in September 1999 and before the 
undersigned Board Member in May 2002, the veteran alleged 
that the Board made a mistake in 1950 in failing to consider 
the devastating effects of the pain and mental symptoms 
associated with the varicose veins.  It is also asserted that 
the Board failed to take into consideration the fact that the 
veteran had repeatedly reported that he was unemployed and 
the fact that he had been paid a readjustment allowance for 
40 weeks because he was unable to work due to disability 
resulting from the varicose veins.  The veteran argues that 
it was clearly and unmistakably erroneous for the Board to 
state that a referral for consultation regarding the 
feasibility of injection or ligation as a prophylactic 
measure was evidence that his varicose veins were of minimal 
degree.  He asserts that VA should have obtained records 
associated with his claim for the readjustment allowance and 
records from Dr. Schatzberg and that these records would have 
shown that he was entitled to service connection for a 
psychiatric disorder and a total rating based on 
unemployability resulting from service-connected 
disabilities.


Legal Criteria.  A Board decision is subject to revision on 
the grounds of CUE and must be reversed or revised if 
evidence establishes such error.  38 U.S.C.A. § 7111(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).  
However, CUE is a very specific and rare kind of error which 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (2001).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions were incorrectly applied.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b)(1).  The Board's Rules of Practice 
further provide that with limited exceptions not applicable 
here, no new evidence will be considered in connection with 
the disposition of the motion.  38 C.F.R. § 20.1405(b).  

In addition, to warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Examples of situations that are not CUE 
include a change in diagnosis, a failure to fulfill the duty 
to assist, a disagreement as to how the facts were weighed or 
evaluated, or otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there had been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.  
On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision.  Specifically, § 20.1404(b) was amended 
to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

In addition, § 20.1409 (b) was amended to read as follows:

(b)  For purposes of this section, a 
dismissal without prejudice under Rule 
1404(a) (§ 20.1404(a) of this part), Rule 
1404(b) (§ 20.1404(b)), or Rule 1404(f) 
(§ 20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board.

See 66 Fed. Reg. 35,902-35,903 (July 10, 2001) (codified at 
38 C.F.R. § 20.1404(b) and 38 C.F.R. § 20.1409(b)).  The 
Board will now consider the merits of the moving party's 
claim.  This Board Member cannot conduct a plenary review of 
the merits of the February 1950 Board decision and is limited 
to determining whether the Board decision was based on CUE.  
The CUE standard of review is a narrow one for which this 
Board Member may not to substitute his judgment for that of 
the Board Members who entered the February 1950 decision.


Analysis.  After a review of the evidence, the Board finds 
that the veteran's CUE claim must fail.  CUE may be based on 
a showing "that there was no evidence before VA that could 
have supported denial of the claim on the merits; that is, 
[that] all the evidence militated in support of the claim."  
Crippen v. Brown, 9 Vet. App. 412, 422 (1996); see also Link 
v. West, 12 Vet. App. 39, 45 (1998) (quoting Crippen).  
Clearly, in this case the negative findings when the veteran 
was examined for release from service in August 1946 and the 
lack of any medical evidence reflecting pertinent findings 
prior to the VA examination in May 1949, supported the denial 
of his claim.  The veteran's assertions as to the severity of 
his varicose veins during the period from August 1946 to May 
1949 constitutes simply a disagreement as to how the facts 
were weighed or evaluated.  Such an assertion is insufficient 
to constitute CUE, even if true.

As noted above, 38 C.F.R. § 20.1403(d) specifically states 
that "[e]xamples of situations that are not clear and 
unmistakable evidence" include "[t]he Secretary's failure to 
fulfill the duty to assist" and "[a] disagreement as to how 
the facts were weighed or evaluated."  This regulation also 
make clear that the veteran's assertions that VA should have 
obtained records associated with his claim for the 
readjustment allowance and records from Dr. Schatzberg 
likewise cannot constitute a valid claim of CUE, as such a 
failure to assist is specifically excluded as grounds for 
CUE.  The Board's failure to procure evidence which it was 
made aware of is insufficient to constitute CUE, even if 
true.  As to the veteran's assertion that VA should have 
accorded him an examination prior to May 1949, the Court has 
held that the failure in any duty to assist, such as to 
provide an adequate medical examination, cannot constitute a 
basis for CUE.  See Hazan v. Gober, 10 Vet. App. 511, 522-23 
(1997) (following Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994)); see also Disabled Am. Veterans v. Gober, 234 F.3d 
682, 697 (Fed. Cir. 2000) (citing Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994)); Hayre v. West, 188 F.3d 1327, 1332-
33 (Fed. Cir. 1999).

The Board notes further that any VA failure to consider 
evidence which was in VA possession but not in the record at 
the time of the decision may not constitute CUE since the 
determination was prior to July 21, 1992, (the date of the 
Court's decision in Bell v. Derwinski, 2 Vet. App. 611 
(1992)).  See also VAOGCPREC 12-95, 60 Fed. Reg. 43186 (Aug. 
18, 1995).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and Board even where they 
were not actually before the adjudicating body.  However, in 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held 
that the Bell constructive notice doctrine could not be 
applied retroactively to VA adjudications occurring before 
Bell was decided.  In Lynch v. Gober, 11 Vet. App. 22, 26-29 
(1997), the Court reiterated and followed its holding in 
Damrel.  Since the Board decision in question was rendered 
prior to 1992, Bell does not operate to make the any 
documents that had not been obtained prior to the Board's 
decision of February 1950 constructively part of the record.  
Id.  Thus, Bell does not operate to make the unobtained 
Veterans Readjustment Allowance records constructively part 
of the record.

The appellant's contention that the 1950 Board decision was 
the product of CUE is based upon his belief that his 
condition in 1946 when he was released from service was the 
same as it was when he was found to be totally disabled by VA 
effective from March 1991.  It may very well be true that the 
veteran was just as disabled in 1946; however, the evidence 
necessary to support his claim was not of record at that 
time.  Because the grant of service connection for a 
psychiatric disorder and the assignment of a 100 percent 
rating was based upon evidence that did not become part of 
the record until after the February 1950 Board decision, the 
appellant's argument that his condition was the same in 1946 
is insufficient to establish CUE.  

Any error made by a doctor in 1946 or 1949 was not an 
administrative error during the adjudication process which 
would require the prior decision to be reversed or amended.  
The Board's adjudication in 1950 was correct given the state 
of the evidence at that time.

The appellant argues that the Board in 1950 should have 
considered his entitlement to a total rating based on 
unemployability and the failure to do so was clearly 
erroneous.  The duty of VA to infer and adjudicate a TDIU 
claims was not construed into VA's statutory duty to assist 
until 1991.  In the same light, VA's statutory duty to assist 
was not imposed until 1988 when Congress first enacted 38 
U.S.C. § 5107(a).  Accordingly, a CUE argument in this regard 
fails as the law existing at the time of the 1950 decision 
did not implicate the duty to assist or a duty to infer or 
adjudicate a TDIU claim.  See Eddy v. Brown, 9 Vet. App. 52, 
57-58 (1996) (a determination of CUE must be based on the 
record and the law that existed at the time of the RO 
decisions).

Even assuming that the Board was required to adjudicate a 
TDIU claim in 1950, any failure on VA's part to do so would 
not necessarily result in a manifestly different outcome.  As 
the record shows, the appellant thereafter attended school 
and maintained employment for a number of years.  The 
veteran's varicose vein condition has never been rated as 
more than 10% disabling since 1949.

The Board also points out that the regulations promulgated 
regarding allegations of CUE in final BVA decisions, 38 
C.F.R. §§ 20.1400-20.1411, make clear that several of the 
claimant-friendly provisions of title 38 generally applicable 
to the adjudication of VA benefits claims do not apply to CUE 
motions.  The Rules make clear that "the benefit of the doubt 
rule" does not apply to the Board's decision on a CUE motion.  
38 C.F.R. § 20.1411(a).  

The veteran's claim is thus a request for a reweighing of the 
evidence, which is not a permissible basis for a CUE claim, 
Russell, 3 Vet. App. at 313; when there is evidence both pro 
and con on the issue it is impossible for the appellant to 
succeed in showing that "the result would have been 
manifestly different," Fugo, supra. 

As noted above, CUE is a very specific kind of error which 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  In this case, 
the veteran argues that the record before the Board was 
incomplete and that the weight of the evidence was in his 
favor; however, such assertions cannot support a claim for 
CUE.

For the reasons stated above, the Board concludes that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the February 1950 decision.  Because the allegations 
advanced in the motion do not set forth clearly and 
specifically the alleged CUE in the Board decision, including 
how the result of the February 1950 Board decision would have 
been manifestly different but for the error, the motion for 
revision or reversal of the Board's February 1950 decision 
based on CUE must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1403(d)(3) (2001), and 66 Fed. Reg. 35,902-
35,903 (July 10, 2001) (codified as amended at 38 C.F.R. § 
20.1404(b)).  In view of the fact that the veteran has failed 
to comply with Rule 1404(b), and that no other allegation of 
CUE is supported by the record as noted above, the Board has 
no alternative but to dismiss the veteran's motion for CUE.  
The veteran is thus free at any time to resubmit a CUE claim 
with respect to the February 1950 Board decision.


ORDER

The motion for revision or reversal of the Board's February 
1950 decision on the grounds of CUE is dismissed without 
prejudice to refiling.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2001) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2001).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


